SADLER, GIBB & ASSOCIATES, L.L.C. Registered with the Public Company Accounting Oversight Board CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Dragon Beverage, Inc. As independent registered public accountants, we hereby consent to the use of our report dated March 29, 2010, with respect to the financial statements of Dragon Beverage, Inc., in its registration statement on Form S-1 relating to the registration of 3,000,000 shares of common stock. SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT
